The opinion of the Court was drawn up by
Weston C. J.
In certain cases, principally of a commercial character, what is, or is not, reasonable notice, has been held to be a question of law. This has been so established, from the convenience and necessity, in such cases, of a general rule. It may admit of serious doubt, whether notice to a town, of a defect in the highway, is not, in every case, a question of fact to a jury. But *66here no actual notice, to any inhabitant of the town, was proved. It could be established only by implication, or inference, from other facts. In such a case, whatever may be said of others, we are well satisfied, that it belongs to the jury to determine, whether the town is chargeable with notice.

Exceptions overruled.